Execution Version


DISTRIBUTION, SALE AND CONTRIBUTION AGREEMENT
BY AND AMONG
TOGA OFFSHORE, LLC,
PINTO OFFSHORE HOLDINGS, LLC,
AMERICAN MIDSTREAM DELTA HOUSE, LLC
AND
D-DAY OFFSHORE HOLDINGS, LLC














US-DOCS\92753768.12

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page




 
 
 
Article I DEFINITIONS
2


Section 1.01
Definitions
2


Section 1.02
Rules of Interpretation
6


 
 
 
Article II DISTRIBUTION, SALE AND CONTRIBUTION
7


Section 2.01
Distribution, Sale and Contribution
7


Section 2.02
Closing
7


Section 2.03
Seller Deliverables
8


Section 2.04
Buyer Deliverables
8


Section 2.05
Withholding
9


 
 
 
Article III REPRESENTATIONS AND WARRANTIES Regarding THE Seller-Related PARTIES
9


Section 3.01
Organization
9


Section 3.02
Validity of Agreement; Authorization
9


Section 3.03
Consents and Approvals
9


Section 3.04
Noncontravention
9


Section 3.05
Ownership, Due Authorization and Transfer of Purchased Units
10


Section 3.06
Litigation
10


Section 3.07
Financial Advisors
10


 
 
 
Article IV REPRESENTATIONS AND WARRANTIES Regarding the BUYER-Related PARTIES
10


Section 4.01
Organization
11


Section 4.02
Validity of Agreement; Authorization
11


Section 4.03
Consents and Approvals
11


Section 4.04
Noncontravention
11


Section 4.05
Investment Intent
11


Section 4.06
Available Funds
12


Section 4.07
Financial Advisors
12


Section 4.08
Litigation
12


 
 
 
Article V COVENANTS
12


Section 5.01
Transfer Taxes
12


Section 5.02
Public Announcements
12


Section 5.03
Further Assurances
13


 
 
 
Article VI INDEMNIFICATION
13


Section 6.01
Survival of Representations and Warranties
13


Section 6.02
Indemnification
13


Section 6.03
Indemnification Procedure
14


Section 6.04
Limitations
15


Section 6.05
Calculation of Losses
15


Section 6.06
No Duplication
16


Section 6.07
Tax Treatment of Indemnity Payments
16





ii


US-DOCS\92753768.12

--------------------------------------------------------------------------------





Section 6.08
Exclusive Remedy
16


 
 
 
Article VII MISCELLANEOUS
16


Section 7.01
Amendments and Modifications
16


Section 7.02
Waiver
16


Section 7.03
Notices
16


Section 7.04
Governing Law
18


Section 7.05
Consent to Jurisdiction; Waiver of Jury Trial
18


Section 7.06
Assignment; Third-Party Beneficiaries
18


Section 7.07
Expenses
18


Section 7.08
Specific Performance
19


Section 7.09
Entire Agreement
19


Section 7.10
Severability
19


Section 7.11
Facsimiles; Electronic Transmission; Counterparts
19


 
 
 
 
 
 
EXHIBITS AND SCHEDULES




Exhibit A
Form of Assignment and Assumption Agreement
 
Schedule 1.01(a)
Seller Knowledge
 
Schedule 1.01(b)
Buyer Knowledge
 





iii


US-DOCS\92753768.12

--------------------------------------------------------------------------------


 


DISTRIBUTION, SALE AND CONTRIBUTION AGREEMENT
This DISTRIBUTION, SALE AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as
of September 29, 2017, is entered into among Toga Offshore, LLC, a Delaware
limited liability company (the “Seller”), Pinto Offshore Holdings, LLC, a
Delaware limited liability company (“Pinto,” together with the Seller, the
“Seller-Related Parties”), American Midstream Delta House, LLC, a Delaware
limited liability company (“AMID DH”), and D-Day Offshore Holdings, LLC, a
Delaware limited liability company (the “Buyer,” together with AMID DH, the
“Buyer-Related Parties”).
WHEREAS, each of Pinto and the Buyer is (a) a Member of (i) Delta House FPS LLC,
a Delaware limited liability company (“FPS LLC”), and (ii) Delta House Oil and
Gas Lateral LLC, a Delaware limited liability company (“Lateral LLC”), and (b) a
party to (i) that certain Amended and Restated Limited Liability Company
Operating Agreement of FPS LLC, dated as of December 6, 2012, as amended by that
certain First Amendment thereto, dated as of June 20, 2014, that certain Second
Amendment thereto, dated as of September 17, 2014, and that certain Third
Amendment thereto, dated as of August 27, 2015 (as may be further amended, the
“FPS LLC Agreement”), and (ii) that certain Amended and Restated Limited
Liability Company Operating Agreement of Lateral LLC, dated as of December 6,
2012, as amended by that certain First Amendment thereto, dated as of September
17, 2014, and that Second Amendment thereto, dated as of August 27, 2015 (as may
be further amended, the “Lateral LLC Agreement,” together with the FPS LLC
Agreement, the “LLC Agreements,” and each, an “LLC Agreement”);
WHEREAS, AMID DH owns 100% of the outstanding membership interest of the Buyer;
WHEREAS, the Seller owns 7,361.65918 Units of Pinto and AMID DH owns 2,638.34082
Units of Pinto, and Seller is the Managing Member of Pinto;
WHEREAS, Pinto owns 45,160.35452 Class A Units of FPS LLC and 2,650.39110 Class
A Units of Lateral LLC; and
WHEREAS, (a) the Seller, as the Managing Member of Pinto, desires to cause Pinto
to distribute a total of 19,421.99309 Class A Units of FPS LLC and 1,139.84662
Class A Units of Lateral LLC (together, the “Distributed Units”) to each of the
Seller and AMID DH, pro rata in accordance with their respective Percentage
Interests, pursuant to and in accordance with Section 6.3 of the Pinto LLC
Agreement, (b) immediately following the distribution of the Distributed Units
from Pinto to the Seller and AMID DH described in clause (a), the Buyer desires
to purchase from the Seller, and the Seller desires to sell to the Buyer, the
Seller’s Percentage Interest of the Distributed Units (the “Purchased Units”),
and (c) simultaneously with the purchase and sale described in clause (b), AMID
DH, as the sole member of the Buyer, desires to contribute AMID DH’s Percentage
Interest of the Distributed Units (the “Contributed Units”) to the Buyer.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Buyer and the Seller hereby agree as follows:


1


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


Article I
DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
otherwise requires, the following terms have the meanings specified or referred
to in this Section 1.01:
“Affiliate” means (i) with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such Person, including any
affiliated investment funds or any investment funds with a common principal
advisor and (ii) with respect to any natural person, any spouse, lineal
descendants, parents or siblings of such natural persons. For purposes of this
Agreement and the other Transaction Documents and notwithstanding anything
herein or therein to the contrary, no Buyer-Related Party shall be considered an
Affiliate of any Seller-Related Party and no Seller-Related Party shall be
considered an Affiliate of any Buyer-Related Party.
2    “Agreement” has the meaning specified in the preamble of this Agreement.
3    “AMID DH” has the meaning specified in the preamble of this Agreement.
4    “Assignment and Assumption Agreement” means the assignment and assumption
agreement to be entered into by Pinto and the Buyer in connection with the
consummation of the transactions contemplated hereby, substantially in the form
attached hereto as Exhibit A.
5    “Business Day” means any day other than a Saturday, a Sunday or a legal
holiday for commercial banks in New York, New York.
6    “Buyer” has the meaning specified in the preamble of this Agreement.
7    “Buyer-Related Parties” has the meaning specified in the preamble of this
Agreement.
8    “Buyer Indemnified Parties” has the meaning specified in Section 6.02(a).
9    “Buyer Parent GP Board” has the meaning set forth in Section 4.02.
10    “Claim” has the meaning specified in Section 6.03(a).
11    “Claim Notice” has the meaning specified in Section 6.03(a).
12    “Class A Units” has the meaning specified in the FPS LLC Agreement or the
Lateral LLC Agreement, as applicable.
13    “Closing” has the meaning specified in Section 2.02.
14    “Closing Date” has the meaning specified in Section 2.02.


2


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


15    “Code” means the Internal Revenue Code of 1986, as amended.
16    “Collateral Agent” has the meaning specified in the FPS LLC Pledge
Agreement.
17    “Commission” means the United States Securities and Exchange Commission.
18    “Conflicts Committee” has the meaning set forth in Section 4.02.
19    “Contract” means any contract, agreement, indenture, note, bond, mortgage,
loan, instrument, evidence of Indebtedness, security agreement, lease, easement,
right of way agreement, sublease, license, commitment, subcontract, or other
arrangement, understanding, undertaking, commitment, or obligation, whether
written or oral.
20    “Contributed Units” has the meaning specified in the recitals of this
Agreement.
21    “Control” means with respect to any Person, the ability or power, directly
or indirectly, through one or more intermediaries, to direct or cause the
direction of the management of such Person, whether through ownership of voting
securities, by contract or otherwise; provided, that a natural person cannot be
“Controlled by” or “under common Control” with another Person.
22    “Distributed Units” has the meaning specified in the recitals of this
Agreement.
23    “FPS LLC” has the meaning specified in the recitals to this Agreement.
24    “FPS LLC Agreement” has the meaning specified in the recitals to this
Agreement.
25    “FPS LLC Pledge Agreement” means that certain Pledge Agreement dated as of
June 20, 2014, from the pledgors referred to therein and Deutsche Bank Trust
Company Americas, as collateral agent.
26    “Governmental Authority” means any (a) federal, state, local, or municipal
government, or any subsidiary body thereof or (b) governmental or
quasi-governmental authority of any nature, including, (i) any governmental
agency, branch, department, official, or entity, (ii) any court, judicial
authority, or other tribunal, and (iii) any arbitration body or tribunal.
27    “Indebtedness” means, with respect to any Person, all of the following
obligations of such Person, without duplication: (a) obligations for
indebtedness for borrowed money or for the deferred purchase price of property,
goods or services; (b) obligations for indebtedness evidenced by a note, bond,
debenture or similar instrument; (c) reimbursement obligations with respect to
draws under outstanding letters of credit, surety bonds, acceptances and similar
obligations created for the account of such Person; (d) obligations under any
commodity swap agreements, commodity cap agreements, interest rate cap
agreements, interest rate swap agreements, foreign currency exchange agreements,
hedging agreements and other similar agreements; and (e) guarantees of any of
the foregoing of another Person, in each case of clauses (a) through (e),
together with all accrued interest thereon, if any, and any termination fees,
redemption or prepayment premiums or penalties, “breakage” costs or similar
costs, expenses and payments associated with the repayment of or default under
such indebtedness.


3


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


28    “Indemnified Party” means any of the Buyer Indemnified Parties or the
Seller Indemnified Parties.
29    “Indemnifying Party” has the meaning specified in Section 6.03(a).
30    “Knowledge” means the actual knowledge after due inquiry of, in the case
of the Seller, the individuals listed in Schedule 1.01(a) and, in the case of
the Buyer, the individuals listed in Schedule 1.01(b).
31    “Lateral LLC” has the meaning specified in the recitals to this Agreement.
32    “Lateral LLC Agreement” has the meaning specified in the recitals to this
Agreement.
33    “Law” means any applicable domestic or foreign federal, state, local,
municipal, or other administrative order, constitution, law, Order, policy,
ordinance, rule, code, principle of common law, case, decision, regulation,
statute, tariff or treaty, or other requirements with similar effect of any
Governmental Authority or any binding provisions or interpretations of the
foregoing.
34    “Liability” means, collectively, any Indebtedness, commitment, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation,
contingency, responsibility or other liability, in each case, whether fixed or
unfixed, asserted or unasserted, due or to become due, accrued or unaccrued,
absolute, contingent or otherwise.
35    “Lien” means, with respect to any property or asset, any mortgage, deed of
trust, proxy, voting or similar agreement, legal or equitable lien, encumbrance,
encroachment, reservation, attachment, servitude, pledge, assessment, levy,
charge, security interest, warrant, claim, equitable interest, option, right of
first refusal or offer, put or call, transfer or security for the payment of any
Indebtedness, or restriction or limitation on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom.
36    “LLC Agreement” and “LLC Agreements” have the meanings specified in the
recitals to this Agreement.
37    “Loss” has the meaning specified in Section 6.02(a).
38    “Managing Member” has the meaning specified in the Pinto LLC Agreement.
39    “Member” has the meaning specified in the FPS LLC Agreement or the Lateral
LLC Agreement, as applicable.
40    “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Authority.
41    “Organizational Documents” means, with respect to any Person, its
certificate of formation and the operating or limited liability company
agreement, and all comparable organizational, constituent or governing documents
or instruments.


4


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


42    “Party” means, as applicable, the Buyer-Related Parties or the
Seller-Related Parties.
43    “Percentage Interest” has the meaning specified in the Pinto LLC
Agreement.
44    “Permitted Liens” means (a) Liens existing under the FPS LLC Agreement or
the Lateral LLC Agreement, as applicable, (b) restrictions on sales of
securities under applicable securities Laws and, (c) solely with respect to FPS
LLC, Liens securing Indebtedness of FPS LLC.
45    “Person” means any individual, partnership, limited partnership, limited
liability company, corporation, joint venture, trust, cooperative, association,
foreign trust, unincorporated organization, foreign business organization or
Governmental Authority or any department or agency thereof, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such “Person” where the context so permits.
46    “Pinto” has the meaning specified in the preamble of this Agreement.
47    “Pinto LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of Pinto, dated as of September 18, 2015, as amended
by the First Amendment to the Amended and Restated Limited Liability Company
Agreement of Pinto, dated as of December 14, 2016 (as may be further amended).
48    “Proceedings” means any claim, action, arbitration, mediation, audit,
hearing, investigation, proceeding, litigation, or suit (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Authority, arbitrator, or mediator.
49    “Purchase Price” has the meaning specified in Section 2.01(a)(ii)(A).
50    “Purchased Units” has the meaning specified in the recitals of this
Agreement.
51    “Remedies Exception” means the extent to which enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.
52    “Securities Act” means the Securities Act of 1933.
53    “Seller” has the meaning specified in the preamble of this Agreement.
54    “Seller-Related Parties” has the meaning specified in the preamble of this
Agreement.
55    “Seller Indemnified Parties” has the meaning specified in Section 6.02(b).
56    “Survival Period” has the meaning specified in Section 6.01.
57    “Third Party Claim” has the meaning specified in Section 6.03(b).


5


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


58    “Transaction Documents” means, collectively, this Agreement, the
Assignment and Assumption Agreement and any and all other agreements or
instruments provided for in this Agreement to be executed and delivered by the
Parties in connection with the transactions contemplated hereby.
59    “Transfer Taxes” means any transfer, sales, use, stamp, documentary,
registration, conveyance, recording, or other similar tax or governmental fee
(and any interest, penalty, or addition imposed by a Governmental Authority with
respect thereto) incurred as a result of the consummation of the transactions
contemplated hereby, excluding any withholding tax and any tax measured by
reference to net income or capital gain.
60    “Units” has the meaning specified in the Pinto LLC Agreement.
Section 1.02    Rules of Interpretation. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms and to correlative forms of
the terms defined. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “herein”, “hereof” and “hereunder” and words of similar
import refer to this Agreement (including the Exhibits and Schedules to this
Agreement) in its entirety and not to any part hereof unless the context shall
otherwise require. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Unless the context shall otherwise require, any references to any Contract
(including this Agreement) or Law shall be deemed to be references to such
Contract or Law as amended, supplemented or modified from time to time in
accordance with its terms and the terms hereof, as applicable, and in effect at
any given time (and, in the case of any Law, to any successor provisions). Any
reference to any federal, state, local, or foreign statute or Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context shall otherwise require. Unless the context shall otherwise require,
references to any Person include references to such Person’s successors and
permitted assigns, and in the case of any Governmental Authority, to any
Person(s) succeeding to its functions and capacities. Unless the context shall
otherwise require, the word “or” shall not be exclusive and shall have the
inclusive meaning of “and/or”. Any reference in this Agreement to a “day” or a
number of “days” (without explicit reference to “Business Days”) shall be
interpreted as a reference to a calendar day or number of calendar days. If any
action is to be taken or given on or by a particular calendar day, and such
calendar day is not a Business Day, then such action may be deferred until the
next Business Day.
ARTICLE II    
DISTRIBUTION, SALE AND CONTRIBUTION
Section 2.01    Distribution, Sale and Contribution.
(a)    Subject to the terms and conditions of this Agreement, at the Closing:
(i)    the Seller, as the Managing Member of Pinto, hereby directs Pinto to
distribute, immediately prior to the consummation of the transactions
contemplated by Section


6


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


2.01(a)(ii), all of the Pinto’s right, title and interest in and to the
Distributed Units to each of the Seller and AMID DH, pro rata in accordance with
their respective Percentage Interests, as a distribution by Pinto of its assets,
and the Seller and AMID DH, as the members of Pinto, hereby approve of and
consent to such distribution;
(ii)    immediately following the consummation of the transactions contemplated
by Section 2.01(a)(i), (A) the Seller hereby sells to the Buyer, and the Buyer
hereby purchases from the Seller, all of the Seller’s right, title and interest
in and to the Purchased Units free and clear of any and all Liens (other than
Permitted Liens), and in consideration for the Purchased Units, the Buyer agrees
to pay to the Seller $125,400,000.00 (the “Purchase Price”), in accordance with
Section 2.01(b) and (B) the Seller hereby directs Pinto to enter into the
Assignment and Assumption Agreement to implement the transfer of Purchased Units
to the Buyer; and
(iii)    simultaneously with consummation of the transactions described in
Section 2.01(a)(ii), (A) AMID DH, as the sole member of the Buyer, hereby
contributes to the Buyer, and the Buyer hereby accepts from AMID DH, all of AMID
DH’s right, title and interest in and to the Contributed Units as a contribution
by AMID DH to the capital of the Buyer and (B) AMID DH hereby directs Pinto to
enter into the Assignment and Assumption Agreement to implement the transfer of
the Contributed Units to the Buyer.
(b)    The Purchase Price shall be paid at Closing in cash by wire transfer of
immediately available funds to such account(s) designated by the Seller to the
Buyer on or prior to the date hereof.
(c)    The Buyer shall prepare a purchase price allocation, in accordance with
applicable tax law (including Section 755 of the Code), for the assets and
rights acquired by the Buyer as a result of the consummation of the transactions
contemplated hereby and deliver the allocation to the Seller within ninety (90)
days after the Closing Date. Each of the Buyer and the Seller shall prepare and
file all tax returns in a manner consistent with the allocation; provided,
however, that nothing contained herein shall prevent the Buyer or Seller from
settling any proposed deficiency or adjustment by any taxing authority based
upon or arising out of the Purchase Price allocation, and neither the Buyer nor
Seller shall be required to litigate before any court any proposed deficiency or
adjustment by any taxing authority challenging such Purchase Price allocation.
Section 2.02    Closing. On the terms and subject to the conditions set forth in
this Agreement, the closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place (a) simultaneously with the execution of this
Agreement at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
New York 10022, or (b) at such other place or at such other time on the date
hereof as the Parties may mutually agree, including via teleconference or
electronic communication (the date and time on which the Closing takes place,
the “Closing Date”).
Section 2.03    Seller Deliverables. At the Closing, subject to the terms and
conditions of this Agreement, the Seller shall deliver, or cause to be
delivered, to the Buyer:
(a)    a counterpart duly executed by Pinto of the Assignment and Assumption
Agreement;


7


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


(b)    a certificate duly executed by the Secretary or an Assistant Secretary of
(i) the Seller, dated as of the Closing Date, in customary form, attesting to
the resolutions of the board of managers of the Seller authorizing the execution
and delivery of the Transaction Documents to which the Seller is a party and the
consummation of the transactions contemplated hereby and thereby, and certifying
that such resolutions were duly adopted and have not been rescinded or amended
as of the Closing Date, and (ii) Pinto, dated as of the Closing Date, in
customary form, attesting to the resolutions of the Managing Member of Pinto
authorizing the execution and delivery of the Transaction Documents to which
Pinto is a party and the consummation of the transactions contemplated hereby
and thereby, and certifying that such resolutions were duly adopted and have not
been rescinded or amended as of the Closing Date;
(c)    a properly executed affidavit, prepared in accordance with Treasury
Regulations Section 1.1445-2(b)(2) and in form reasonably acceptable to the
Buyer, certifying that the Seller is not a foreign person within the meaning of
the Code; and
(d)    a copy of (i) the notice delivered by Seller to the Collateral Agent
pursuant to and in accordance with Section 9(b) of the FPS LLC Pledge Agreement
dated as of a date at least five (5) Business Days prior to the Closing Date and
(ii) any other documentation reasonably requested by the Collateral Agent under
the FPS LLC Pledge Agreement pursuant to Section 9(b) of the FPS LLC Pledge
Agreement (including any transfer powers relating to newly-issued membership
interest certificates).
Section 2.04    Buyer Deliverables. At the Closing, subject to the terms and
conditions of this Agreement, Buyer shall deliver, or cause to be delivered to
the Seller:
(a)    payment of the Purchase Price in accordance with Section 2.01;
(b)    a counterpart duly executed by the Buyer of the Assignment and Assumption
Agreement; and
(c)    a certificate duly executed by the Secretary or an Assistant Secretary of
AMID DH, dated as of the Closing Date, in customary form, attesting to the
resolutions of (i) the Conflicts Committee approving the transactions
contemplated by the Transaction Documents and (ii) the Buyer Parent GP Board
authorizing the execution and delivery of the Transaction Documents to which any
of AMID DH or the Buyer is a party and the consummation of the transactions
contemplated hereby and thereby, and certifying that such resolutions were duly
adopted and have not been rescinded or amended as of the Closing Date.
Section 2.05    Withholding. The Buyer (or its assignee pursuant to Section 7.06
or its agent) may withhold from any payment hereunder any tax required by
applicable Law to be withheld, and the tax withheld will be treated for all
purposes hereof as paid to the Person with respect to which the withholding was
made, to the extent that the withholding Person complies with applicable Law
with respect to the withholding (including any applicable Law for depositing the
tax withheld with a Governmental Authority).


8


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


ARTICLE III    
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER-RELATED PARTIES
Except with respect to representations or warranties expressly made as of a
specified date, the Seller represents and warrants to the Buyer-Related Parties
as of the date hereof as follows:
Section 3.01    Organization. Each Seller-Related Party is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization.
Section 3.02    Validity of Agreement; Authorization. Each Seller-Related Party
has the requisite power and authority to enter into the Transaction Documents to
which it is a party, and to carry out its obligations thereunder. The execution
and delivery of the Transaction Documents and the performance of such
Seller-Related Party’s obligations thereunder have been duly authorized by its
board of managers or Managing Member, as the case may be, and no other
proceedings on the part of such Seller-Related Party is necessary to authorize
such execution, delivery and performance. Each of the Transaction Documents to
which such Seller-Related Party is a party has been duly executed and delivered
by such Seller-Related Party and constitutes the such Seller-Related Party’s
valid and binding obligation, enforceable against such Seller-Related Party in
accordance with its terms (except to the extent that its enforceability may be
limited by the Remedies Exception).
Section 3.03    Consents and Approvals. No consent, approval, waiver or
authorization of, or filing, registration or qualification with any Governmental
Authority or any other Person is required on the part of such Seller-Related
Party for such Seller-Related Party to execute and deliver the Transaction
Documents to which it is a party, or to perform its respective obligations
thereunder, other than any consent, approval, waiver or authorization that would
not, individually or in the aggregate, have a material adverse effect on the
ability of such Seller-Related Party to consummate the transactions contemplated
by the Transaction Documents.
Section 3.04    Noncontravention. Neither the execution and delivery by such
Seller-Related Party of the Transaction Documents to which it is a party, nor
the consummation by such Seller-Related Party of the transactions contemplated
thereby conflicts with any provision of the Organizational Documents of such
Seller-Related Party or violates any Law to which such Seller-Related Party is
subject, other than any conflict or violation that would not, individually or in
the aggregate, have a material adverse effect on the ability of such
Seller-Related Party to consummate the transactions contemplated by the
Transaction Documents.
Section 3.05    Ownership, Due Authorization and Transfer of Purchased Units.
(a)    As of immediately prior to the transactions contemplated by Section
2.01(a)(i) at the Closing, Pinto is the record and beneficial owner of the
Purchased Units.
(b)    Pinto has good and valid title to the Purchased Units free and clear of
any and all Liens (other than Permitted Liens), and the power, authority and
legal capacity to distribute and transfer the Purchased Units as provided in
this Agreement, and (ii) such distribution will convey


9


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


to the Seller good and marketable title to such Purchased Units free and clear
of any and all Liens (other than Permitted Liens and those arising under this
Agreement).
(c)    As of immediately following the transactions contemplated by Section
2.01(a)(i), (i) the Seller will have good and valid title to the Purchased Units
free and clear of any and all Liens (other than Permitted Liens), and the power,
authority and legal capacity to sell, transfer, assign and deliver the Purchased
Units as provided in this Agreement, and (ii) such delivery will convey to the
Buyer good and marketable title to such Purchased Units free and clear of any
and all Liens (other than Permitted Liens and those arising under this
Agreement).  
(d)    The Purchased Units have been duly authorized and validly issued.
(e)    Except as set forth in the FPS LLC Agreement or the Lateral LLC
Agreement, as applicable, and other than the Seller’s rights under this
Agreement, there are no outstanding options, warrants or similar rights to
purchase or acquire from Pinto all or any portion of the Purchased Units.
(f)    Except as set forth in the FPS LLC Agreement or the Lateral LLC
Agreement, as applicable, and other than the Buyer’s rights under this
Agreement, there are no outstanding options, warrants or similar rights to
purchase or acquire from the Seller all or any portion of the Purchased Units.
Section 3.06    Litigation. As of the date hereof, there are no Proceedings
pending or, to the Knowledge of the Seller, threatened, against such
Seller-Related Party or to which such Seller-Related Party is otherwise a party
or, to the Knowledge of the Seller, a threatened party, challenging the
transactions contemplated by the Transaction Documents or otherwise relating to
such transactions, the Purchased Units or the Transaction Documents.
Section 3.07    Financial Advisors. No Seller-Related Party has incurred any
Liability for fees of any broker, finder or financial advisor in respect of the
transactions contemplated by this Agreement for which any Buyer-Related Party
will have any responsibility or Liability whatsoever.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER-RELATED PARTIES
Except with respect to representations or warranties expressly made as of a
specified date, AMID DH represents and warrants to the Seller-Related Parties as
of the date hereof as follows:
Section 4.01    Organization. Each Buyer-Related Party is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization.
Section 4.02    Validity of Agreement; Authorization. Such Buyer-Related Party
has the requisite power and authority to enter into the Transaction Documents to
which it is a party, and to carry out its obligations thereunder. The execution
and delivery of the Transaction Documents


10


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


and the performance of such Buyer-Related Party’s obligations thereunder have
been duly authorized by its board of directors or similar governing body, and no
other proceedings on the part of such Buyer-Related Party are necessary to
authorize such execution, delivery and performance. Each of the Transaction
Documents to which such Buyer-Related Party is a party has been duly executed
and delivered by such Buyer-Related Party and constitutes such Buyer-Related
Party’s valid and binding obligation, enforceable against such Buyer-Related
Party in accordance with its terms (except to the extent that its enforceability
may be limited by the Remedies Exception). The transactions contemplated by the
Transaction Documents to which such Buyer-Related Party is a party have been
approved by the conflicts committee (“Conflicts Committee”) of the board of
directors of American Midstream GP, LLC (the “Buyer Parent GP Board”) and the
execution and delivery by such Buyer-Related Party of this Agreement and the
other Transaction Documents to which such Buyer-Related Party is a party, and
the consummation of the transactions contemplated hereby and thereby, have been
approved by the Buyer Parent GP Board, and such approvals have not been amended,
repealed, revoked or rescinded and are in full force and effect as of the date
hereof, and no other limited liability company actions are necessary on the part
of such Buyer-Related Party to approve this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby.
Section 4.03    Consents and Approvals. No consent, approval, waiver or
authorization of, or filing, registration or qualification with any Governmental
Authority or any other Person is required on the part of such Buyer-Related
Party for such Buyer-Related Party to execute and deliver the Transaction
Documents to which it is a party, or to perform its obligations thereunder,
other than any consent, approval, waiver or authorization that would not,
individually or in the aggregate, have a material adverse effect on the ability
of such Buyer-Related Party to consummate the transactions contemplated by the
Transaction Documents.
Section 4.04    Noncontravention. Neither the execution and delivery by such
Buyer-Related Party of the Transaction Documents to which it is a party, nor the
consummation by such Buyer-Related Party of the transactions contemplated
thereby conflicts with any provision of the Organizational Documents of such
Buyer-Related Party or violates any Law to which such Buyer-Related Party is
subject, other than any conflict or violation that would not, individually or in
the aggregate, have a material adverse effect on the ability of such
Buyer-Related Party to consummate the transactions contemplated by the
Transaction Documents.
Section 4.05    Investment Intent. The Buyer (a) is an “accredited investor” as
defined in the Securities Act, (b) understands and has evaluated the risks
associated with acquiring the Purchased Units and (c) is not relying on any
representations of the Seller other than those set forth in Article III. The
Buyer agrees that it will not transfer all or any number of the Purchased Units,
or solicit offers to buy from or otherwise approach or negotiate in respect
thereof with any Person or Persons whomsoever, all or any portion of the
Purchased Units in any manner that would violate the applicable LLC Agreements
or applicable securities Laws. The Buyer is able to bear the economic risk of
the investment contemplated hereunder, and has knowledge and experience in
financial and business matters such that it is capable of evaluating the risks
of the investment in the Purchased Units.


11


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


Section 4.06    Available Funds. The Buyer has access to all of the funds
necessary for the acquisition of all of the Purchased Units pursuant to this
Agreement, as and when needed, and to perform its obligations under this
Agreement.
Section 4.07    Financial Advisors. No Buyer-Related Party has incurred any
Liability for fees of any broker, finder or financial advisor in respect of the
transactions contemplated by this Agreement for which any Seller-Related Party
will have any responsibility or Liability whatsoever.
Section 4.08    Litigation. As of the date hereof, there are no Proceedings
pending or, to the Knowledge of the Buyer, threatened, against such
Buyer-Related Party or to which such Buyer-Related Party is otherwise a party
or, to the Knowledge of the Buyer, a threatened party, challenging the
transactions contemplated by the Transaction Documents or otherwise relating to
such transactions, the Purchased Units or the Transaction Documents.
ARTICLE V    
COVENANTS
Section 5.01    Transfer Taxes. Notwithstanding Section 7.07, any Transfer Tax
will be borne by the Buyer, and the Buyer will provide the Seller with evidence
satisfactory to the Seller that all Transfer Taxes have been paid. Each of the
Buyer and the Seller will prepare and timely file any tax return required by
applicable Law to be filed by the Buyer or the Seller, as applicable, in
connection with Transfer Taxes; provided, that if any such tax return is
required to be filed jointly by the Buyer and the Seller, then the Seller will
prepare the tax return; provided, further, that with respect to any such tax
return prepared by either the Buyer or the Seller, the preparing Party shall
deliver such tax return to the other Party for the other Party’s review, within
a reasonable period of time before the filing date, and the preparing Part will
consider in good faith any revision that the other Party reasonably and promptly
requests.
Section 5.02    Public Announcements. Each Party shall (a) consult with each
other Party before issuing any press release or otherwise making any public
statement with respect to the transactions contemplated by this Agreement or the
other Transaction Documents, (b) provide to each other Party for review a copy
of any such press release or public statement and (c) not issue any such press
release or make any such public statement prior to such consultation and review
and the receipt of the prior consent of each other Party to this Agreement,
unless required by applicable Law or the regulations of any applicable stock
exchange, in which case, the Party required to issue the press release or make
the public statement shall, prior to issuing such press release or making such
public statement, use its commercially reasonable efforts to allow each other
Party reasonable time to comment on such release or statement to the extent
practicable.
Section 5.03    Further Assurances. Following the Closing, the Parties shall
each (i) take all further action as may be required or reasonably requested by
the Collateral Agent pursuant to the FPS LLC Pledge Agreement in connection with
the transfer of the Class A Units of FPS LLC pursuant to this Agreement and (ii)
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement.


12


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


ARTICLE VI    
INDEMNIFICATION
Section 6.01    Survival of Representations and Warranties. The representations
and warranties of the Parties contained in this Agreement and any certificate
delivered pursuant hereto and the covenants and agreements contained in this
Agreement which by their terms are to be performed prior to the Closing shall
survive the Closing and continue in full force and effect for a period of three
(3) years thereafter, and the covenants and agreements contained in this
Agreement and the other Transaction Documents which by their terms are to be
performed after the Closing shall survive the Closing and continue in full force
and effect until the performance of such covenants and agreements in accordance
with their terms (the applicable period of survival of a representation,
warranty, covenant or agreement being the “Survival Period”), and there shall be
no liabilities or obligations with respect to any such representation, warranty,
covenant or agreement from and after the expiration of its applicable Survival
Period. Notwithstanding the expiration of any Survival Period, any obligations
under Section 6.02(a) and Section 6.02(b) shall not terminate with respect to
any Losses as to which the Person to be indemnified shall have given notice to
the Indemnifying Party in accordance with Section 6.03(a) before the expiration
of the applicable Survival Period.
Section 6.02    Indemnification.
(a)    From and after the Closing, subject to Section 6.01 and Section 6.04, the
Seller hereby agrees to indemnify and hold each Buyer-Related Party, its
Affiliates (excluding the Seller Indemnified Parties) and each of their
respective equity holders, members, directors, managers, officers, employees,
agents and representatives (collectively, the “Buyer Indemnified Parties”)
harmless from and against, and pay to the applicable Buyer Indemnified Parties
the amount of, any and all losses, liabilities, claims, obligations,
deficiencies, demands, judgments, settlements, damages, interest, fines,
penalties, claims, suits, actions, causes of action, assessments, awards, taxes,
costs and expenses (including costs of investigation and defense and attorneys’
and other professionals’ fees), whether or not involving a Third Party Claim (a
“Loss”) based upon, attributable to or resulting from (including any and all
Proceedings, demands, or assessments arising out of):
(i)    any inaccuracy or breach of the representations or warranties made by the
Seller-Related Parties in this Agreement or any certificate delivered pursuant
hereto; or
(ii)    any breach of any covenant or other agreement on the part of the
Seller-Related Parties under this Agreement or any certificate delivered
pursuant hereto.
(b)    From and after the Closing, subject to Section 6.01 and Section 6.04,
AMID DH hereby agrees to indemnify and hold each Seller-Related Party, its
Affiliates (excluding the Buyer Indemnified Parties) and each of their
respective equity holders, members, directors, managers, officers, employees,
agents and representatives (collectively, the “Seller Indemnified Parties”)
harmless from and against, and pay to the applicable Seller Indemnified Parties
the amount of, any and all Losses based upon, attributable to or resulting from
(including any and all Proceedings, demands, or assessments arising out of):


13


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


(i)    any inaccuracy or breach of the representations or warranties made by the
Buyer-Related Parties in this Agreement or any certificate delivered pursuant
hereto; or
(ii)    any breach of any covenant or other agreement on the part of the
Buyer-Related Parties under this Agreement or any certificate delivered pursuant
hereto.
(c)    Materiality, material adverse effect and similar qualifiers contained in
any representation or warranty, or in any defined term used therein, shall be
disregarded for purposes of subsections (a)(i) and (b)(i) of this Section 6.02
in (i) determining any inaccuracy, untruth or breach of the representations or
warranties contained herein and (ii) calculating the amount of Losses suffered
by an Indemnified Party.
Section 6.03    Indemnification Procedure.
(a)    In the event that any Proceeding is instituted or any Claim is asserted
by any Third Party in respect of which indemnification may be sought under
Section 6.02 hereof and in respect of which the Indemnifying Party has agreed in
writing to indemnify the Indemnified Party for all of such Indemnified Party’s
Losses (subject to any applicable limitations in this Article VI) (a “Third
Party Claim”), the Indemnifying Party will have the right, at such Indemnifying
Party’s expense, to assume the defense of the same, including the appointment
and selection of counsel on behalf of the Indemnified Party, so long as such
counsel is reasonably acceptable to the Indemnified Party. If the Indemnifying
Party elects to assume the defense of any such Third Party Claim, it shall
within thirty (30) days notify the Indemnified Party in writing of its intent to
do so. Subject to Section 6.03(c), the Indemnifying Party will have the right to
settle or compromise or take any corrective or remedial action with respect to
any such Third Party Claim by all appropriate proceedings, which proceedings
will be diligently prosecuted by the Indemnifying Party to a final conclusion or
settled at the discretion of the Indemnifying Party. The Indemnified Party will
be entitled, at its own cost, to participate with the Indemnifying Party in the
defense of any such Third Party Claim, unless separate representation of the
Indemnified Party by counsel is reasonably necessary to avoid a conflict of
interest, in which case such representation shall be at the expense of the
Indemnifying Party. If the Indemnifying Party assumes the defense of any such
Third Party Claim but fails to diligently prosecute such Third Party Claim, or
if the Indemnifying Party does not assume the defense of any such Third Party
Claim, the Indemnified Party may assume control of such defense and in the event
the Third Party Claim is determined to be a matter for which the Indemnifying
Party is required to provide indemnification under the terms of this Article VI,
the Indemnifying Party will bear the reasonable costs and expenses of such
defense (including fees and expenses of counsel).
(b)    Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party will not be permitted to settle, compromise, take any
corrective or remedial action or enter into an agreed judgment or consent decree
or permit a default without the Indemnified Party’s prior written consent, in
each case, that (i) does not include as an unconditional term thereof the
delivery by the claimant or plaintiff to the Indemnified Party of a binding,
irrevocable, written release of any Indemnified Party from all Liability, (ii)
provides for any admission of Liability on the part of any Indemnified Party,
(iii) requires an admission of guilt or wrongdoing on the part of


14


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


any Indemnified Party or (iv) imposes any Liability or continuing obligation on
or requires any payment from any Indemnified Party.
Section 6.04    Limitations.
(a)    In no event shall the aggregate Liability of any Party for indemnifiable
Losses hereunder exceed the Purchase Price.
(b)    No Indemnifying Party shall be liable under Section 6.02 for any special,
incidental, consequential, multiplied, exemplary, speculative or punitive
Losses, except to the extent that, (i) in the case of any special, incidental,
consequential or multiplied Losses, any of the foregoing are the reasonably
foreseeable result of a breach of this Agreement or (ii) the payment of such
damages or amount of Losses is to a Person making a Third Party Claim in
satisfaction of such Third Party Claim pursuant to this Agreement.
Section 6.05    Calculation of Losses. In calculating amounts payable to an
Indemnified Party, the amount of any indemnified Losses shall be computed net of
(a) payments actually recovered by any Indemnified Party under any insurance
policy with respect to such Losses net of expenses and (b) any actual recovery
by any Indemnified Party from any Person with respect to such Losses net of
expenses. Each Indemnified Party shall use commercially reasonable efforts to
pursue reimbursement for Losses, including under insurance policies and
indemnity arrangements.
Section 6.06    No Duplication. In no event shall any Indemnified Party be
entitled to recover any Losses under one Section or provision of this Agreement
to the extent of the full amount of such Losses already recovered by such
Indemnified Party, nor shall its insurer or indemnitor be entitled to any kind
of subrogation or substitution which would give it the right to make a claim
against the Indemnifying Party.
Section 6.07    Tax Treatment of Indemnity Payments. The Seller and the Buyer
agree to treat any indemnity payment made pursuant to this Article VI as an
adjustment to the Purchase Price for all tax purposes, unless otherwise required
by Law.
Section 6.08    Exclusive Remedy. From and after the Closing, the
indemnification provisions of this Article VI shall be the sole and exclusive
remedy of any Indemnified Party for Losses, including claims for contribution or
other rights of recovery arising out of or relating to claims for breach of
Contract, breach of representation or warranty, negligent misrepresentation and
all other claims for breach of duty that it may at any time suffer or incur, or
become subject to, as a result of, or in connection with any misrepresentation,
breach of warranty, covenant or other agreement or other claim arising out of
this Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby. Notwithstanding the foregoing, the Parties agree that each
Party shall retain all remedies at Law or in equity with respect to actual
fraud.


15


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


ARTICLE VII    
MISCELLANEOUS
Section 7.01    Amendments and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the Parties.
Section 7.02    Waiver.
(a)    Except as otherwise provided in this Agreement, any failure of any of the
Parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
(b)    To the extent that any Party is required to obtain the consent, waiver or
approval of, or provide notice to, any other Party under any provision the Pinto
LLC Agreement, the FPS LLC Agreement or the Lateral LLC Agreement for the
execution and delivery of this Agreement, the performance of any obligations
hereunder, or the consummation of the transactions contemplated hereby, such
other Party hereby waives compliance by the applicable Party with such provision
of the Pinto LLC Agreement, the FPS LLC Agreement or the Lateral LLC Agreement
with respect to the transactions contemplated by this Agreement.
Section 7.03    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier, postage
prepaid, to the Parties at the following addresses (or at such other address for
a Party as shall be specified by like notice; provided, that notices of a change
of address shall be effective only upon receipt thereof):
If to any of the Buyer-Related Parties:
American Midstream Partners, LP
2103 CityWest Boulevard, Building #4, Suite 800
Houston, TX 77042
Attention:     General Counsel
Facsimile:     (713) 815-3900
with a copy to:
Gibson, Dunn & Crutcher LLP
1221 McKinney Street
Houston, TX 77010
Attention:    Gerald Spedale
Facsimile:    (346) 718-6988
with a further copy to:


16


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


Thompson & Knight LLP
811 Main Street, Suite 2500
Houston, TX 77002
Attention:    Alan P. Baden
Jeremiah M. Mayfield
Facsimile:    (832) 397-8044
(214) 880-3379
If to any of the Seller-Related Parties:
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02117
Attention:     General Counsel
Facsimile:     (617) 867-4698
with a copy to:
Latham & Watkins LLP
885 3rd Avenue
New York, NY 10022
Attention:    Christopher Cross; Kristin Mendoza
Facsimile:    (212) 751-4864
Section 7.04    Governing Law. This Agreement and all claims arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by the Laws of the State of Delaware, without regard to the conflicts
of law principles that would result in the application of any Law other than the
Laws of the State of Delaware.
Section 7.05    Consent to Jurisdiction; Waiver of Jury Trial. Each Party
irrevocably submits to the exclusive jurisdiction of (i) state courts of the
State of Delaware and (ii) the United States District Court for the District of
Delaware or the Delaware Chancery Court for the purposes of any Proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated hereby (and agrees not to commence any Proceeding relating hereto
except in such courts). Each Party further agrees that service of any process,
summons, notice or document hand delivered or sent by U.S. registered mail to
such Party’s respective address set forth in Section 7.03 will be effective
service of process for any Proceeding in Delaware with respect to any matters to
which it has submitted to jurisdiction as set forth in the immediately preceding
sentence. Each Party irrevocably and unconditionally waives any objection to the
laying of venue of any Proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby in (i) state courts of the State of
Delaware or (ii) the United States District Court for the District of Delaware
or the Delaware Chancery Court, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, each Party agrees that a
final judgment in any Proceeding so brought shall be conclusive and may be
enforced by suit on the judgment in any jurisdiction or in any other manner
provided in law or in equity. EACH PARTY


17


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Section 7.06    Assignment; Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Parties and their successors and
permitted assigns. Neither Party may assign, delegate or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
other Party, except that the Buyer may assign any of its rights or obligations
hereunder without such consent to any Affiliate of the Buyer for purpose of
having such Affiliate take ownership of all or a portion of the Purchased Units
so long as (i) the Buyer remains jointly and severally obligated to satisfy all
of the Buyer’s obligations under the terms of this Agreement, and (ii) such
assignment is permissible under the terms of the applicable LLC Agreement. No
assignment of this Agreement will in any way affect the assigning Party’s
obligations or liabilities under this Agreement and any attempted assignment of
this Agreement or any rights or obligations hereunder in violation of this
Section 7.06 shall be deemed void ab initio. Except as expressly provided for
herein, none of the provisions of this Agreement shall be for the benefit of or
enforceable by any Person other than the Parties.
Section 7.07    Expenses. Except as otherwise expressly provided for herein,
each Party shall pay all costs and expenses (including legal, accounting,
financial advisory and consulting fees and expenses) incurred by such Party in
connection with the negotiation and consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.
Section 7.08    Specific Performance. Each Party acknowledges and agrees that
the other Party would be damaged irreparably if any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached
by such Party. Accordingly, each Party agrees that the other Party will be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement by such Party and to enforce specifically this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state thereof having jurisdiction over such Party and the matter,
subject to Section 7.04 and Section 7.05, in addition to any other remedy to
which it may be entitled, in equity or at Law.
Section 7.09    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), together with each of the other Transaction Documents,
constitute the entire understanding and agreement between the Parties with
respect to the subject matter hereof and supersede any and all prior or
contemporaneous discussions, agreements and understandings, whether written or
oral.
Section 7.10    Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be
declared by any court of competent jurisdiction to be invalid, illegal, void or
unenforceable in any respect, all other provisions of this Agreement, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable,


18


US-DOCS\92753768.12

--------------------------------------------------------------------------------

 


the Parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible to the fullest
extent permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Section 7.11    Facsimiles; Electronic Transmission; Counterparts. This
Agreement may be executed by facsimile or other electronic transmission
(including scanned documents delivered by email) by any Party and such execution
shall be deemed binding for all purposes hereof, without delivery of an original
signature being thereafter required. This Agreement may be executed in one or
more counterparts, each of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
* * * * *
[Signature pages follow.]






19


US-DOCS\92753768.12

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Parties execute and deliver this Agreement, effective as
of the date first above written.
THE BUYER-RELATED PARTIES:


AMERICAN MIDSTREAM DELTA HOUSE, LLC




By:
/s/ Lynn L. Bourdon III    

Name:
Lynn L. Bourdon III

Title:
President and Chief Executive Officer





D-DAY OFFSHORE HOLDINGS, LLC




By:
/s/ Lynn L. Bourdon III    

Name:
Lynn L. Bourdon III

Title:
President and Chief Executive Officer



[Signature Page to Distribution, Sale and Contribution Agreement]

--------------------------------------------------------------------------------

 


THE SELLER-RELATED PARTIES:


TOGA OFFSHORE, LLC




By:
/s/ Daniel R. Revers    

Name:
Daniel R. Revers

Title:
President





PINTO OFFSHORE HOLDINGS, LLC




By:
/s/ Daniel R. Revers    

Name:
Daniel R. Revers

Title:
President











[Signature Page to Distribution, Sale and Contribution Agreement]

--------------------------------------------------------------------------------


 


EXHIBIT A
Form of Assignment and Assumption Agreement
(See attached.)










US-DOCS\92753768.12

--------------------------------------------------------------------------------


Execution Version




ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made and entered into
as of September 29, 2017, by and between D-Day Offshore Holdings, LLC, a
Delaware limited liability company ( “Assignee”), and Pinto Offshore Holdings,
LLC, a Delaware limited liability company ( “Assignor”). Assignee and Assignor
are referred to collectively herein as the “Parties” and each individually as a
“Party.” All capitalized terms used but not defined herein shall have the
meanings given to them in the DSC Agreement (defined below).


RECITALS
WHEREAS, each of the Parties is (a) a Member of (i) Delta House FPS LLC, a
Delaware limited liability company (“FPS LLC”), and (ii) Delta House Oil and Gas
Lateral LLC, a Delaware limited liability company (“Lateral LLC”), and (b) a
party to (i) that certain Amended and Restated Limited Liability Company
Operating Agreement of FPS LLC, dated as of December 6, 2012, as amended by that
certain First Amendment thereto, dated as of June 20, 2014, that certain Second
Amendment thereto, dated as of September 17, 2014, and that certain Third
Amendment thereto, dated as of August 27, 2015 (as may be further amended, the
“FPS LLC Agreement”), and (ii) that certain Amended and Restated Limited
Liability Company Operating Agreement of Lateral LLC, dated as of December 6,
2012, as amended by that certain First Amendment thereto, dated as of September
17, 2014, and that Second Amendment thereto, dated as of August 27, 2015 (as may
be further amended, the “Lateral LLC Agreement,” together with the FPS LLC
Agreement, the “LLC Agreements,” and each, an “LLC Agreement”);
WHEREAS, AMID DH (defined below) owns 100% of the outstanding membership
interest of Assignee;
WHEREAS, Toga (defined below) owns 7,361.65918 Units of Assignor and AMID DH
owns 2,638.34082 Units of Assignor, and Toga is the Managing Member of Assignor;
WHEREAS, Assignor owns 45,160.35452 Class A Units of FPS LLC and 2,650.39110
Class A Units of Lateral LLC;
WHEREAS, Assignee and Assignor have entered into that certain Distribution, Sale
and Contribution Agreement, dated as of the date hereof (the “DSC Agreement”),
by and among Toga Offshore, LLC, a Delaware limited liability company (“Toga”)
and American Midstream Delta House, LLC, a Delaware limited liability company
(“AMID DH”), Assignor and Assignee, pursuant to which, among other things, (a)
Toga, as Managing Member of Assignor, directed Assignor to distribute a total of
19,421.99309 Class A Units of FPS LLC and 1,139.84662 Class A Units of Lateral
LLC (together, the “Distributed Units”) to each of Toga and AMID DH, pro rata in
accordance with their respective Percentage Interests, upon the consent and
approval of Toga and AMID DH, as the members of Pinto, (b) immediately following
the distribution of the Distributed Units from Assignor to Toga and AMID DH
described in clause (a), Assignee purchased from Toga, and Toga sold to
Assignee, Toga’s Percentage Interest of the Distributed Units (the “Purchased
Units”), and (c) simultaneously with the purchase and sale described in clause
(b), AMID DH, as








US-DOCS\92754554.8

--------------------------------------------------------------------------------

 


the sole member of Assignee, contributed AMID DH’s Percentage Interest of the
Distributed Units (the “Contributed Units”) to Assignee; and
WHEREAS, pursuant to the DSC Agreement, Toga, as Managing Member of Assignor,
directed Assignor to enter into this Agreement to implement the transfer of the
Purchased Units to Assignee, and AMID DH directed Assignor to enter into this
Agreement to implement the transfer of the Contributed Units to Assignee; and
WHEREAS, in connection with the foregoing transactions, Assignor desires to
assign and delegate, and Assignee desires to accept and assume, all of
Assignor’s rights and obligations in respect of the Purchased Units and the
Contributed Units under the LLC Agreements, as applicable, for the purpose of
taking ownership of the Purchased Units and the Contributed Units under the LLC
Agreements, as applicable.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Assignment and Assumption. In accordance with the terms of the DSC Agreement,
(a) Assignor hereby assigns, conveys, transfers and delivers to Assignee, its
successors and assigns, to have and to hold forever, (i) on behalf of Toga, all
of its right, title and interest in and to the Purchased Units and (ii) on
behalf of AMID DH, all of its right, title and interest in and to the
Contributed Units, in each case, in accordance with the terms and conditions of
the DSC Agreement, and to and any and all income, distributions, value, rights,
benefits and privileges associated therewith or deriving therefrom to the extent
arising on or after the date hereof; and (b) Assignee hereby accepts such
assignment and assumes and agrees to pay, perform and discharge all of
Assignor’s duties, liabilities, and obligations in respect of the Purchased
Units and the Contributed Units to the extent arising on or after the date
hereof and agrees to be bound by all of the terms and conditions of the
applicable LLC Agreement, with respect to the Purchased Units and the
Contributed Units.
2.Terms of the DSC Agreement. The Parties acknowledge and agree that the DSC
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the DSC Agreement and the terms hereof, the
terms of the DSC Agreement shall govern.
3.Pre-Closing and Post-Closing Unit Ownership. The number of (a) Class A Units
of FPS LLC and (b) Class A Units of Lateral LLC, in each case, owned by each
Party before and after the Closing are set forth on Schedule A hereto.
4.Representations and Warranties. Each Party herein represents and warrants that
the transfer of the Purchased Units and the Contributed Units contemplated by
this Agreement is being made in compliance with all applicable Laws (including
state and federal securities Laws) and the applicable LLC Agreements. The
representations and warranties of the Parties contained in this








US-DOCS\92754554.8

--------------------------------------------------------------------------------

 


Agreement which are made as of the date of this Agreement as set forth above
shall survive the Closing and continue in full force and effect for a period of
three (3) years, and the covenants and agreements of the Parties contained in
this Agreement which by their terms are to be performed after the Closing shall
survive the Closing and continue in full force and effect until the performance
of such covenants and agreements in accordance with their terms (the applicable
period of survival of a representation, warranty, covenant or agreement being
the “Survival Period”), and there shall be no liabilities or obligations with
respect to any such representation, warranty, covenant or agreement from and
after the expiration of its applicable Survival Period.
5.Governing Law and Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and all claims arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by the Laws of the State of
Delaware, without regard to the conflicts of law principles that would result in
the application of any Law other than the Law of the State of Delaware. Each
Party irrevocably submits to the exclusive jurisdiction of (a) the state courts
of the State of Delaware and (b) the United States District Court for the
District of Delaware or the Delaware Chancery Court for the purposes of any
Proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby (and agrees not to commence any Proceeding
relating hereto except in such courts). Each Party further agrees that service
of any process, summons, notice or document hand delivered or sent by U.S.
registered mail to such Party’s respective address set forth in the DSC
Agreement will be effective service of process for any Proceeding in Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth in the immediately preceding sentence. Each Party irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in (y) the state courts of the State of Delaware or (z) the United States
District Court for the District of Delaware or the Delaware Chancery Court, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such Proceeding brought in any such court has
been brought in an inconvenient forum. Notwithstanding the foregoing, each Party
agrees that a final judgment in any Proceeding so brought shall be conclusive
and may be enforced by suit on the judgment in any jurisdiction or in any other
manner provided in law or in equity. EACH PARTY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
6.Counterparts. This Agreement may be executed by facsimile or other electronic
transmission (including scanned documents delivered by email) by any Party and
such execution shall be deemed binding for all purposes hereof, without delivery
of an original signature being thereafter required. This Agreement may be








US-DOCS\92754554.8

--------------------------------------------------------------------------------

 


executed in one or more counterparts, each of which, when executed, shall be
deemed to be an original and all of which together shall constitute one and the
same document.
7.Further Assurances. Each Party shall execute and deliver, at the reasonable
request of the other Party, such additional documents, instruments, conveyances
and assurances and take such further actions as such other Party may reasonably
request to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement.
* * * * *










US-DOCS\92754554.8

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first set forth above.


DAY OFFSHORE HOLDINGS, LLC


By:     
Name:    Lynn L. Bourdon III
Title:    President and Chief Executive Officer




[Signature Page to the Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

 


1.



PINTO OFFSHORE HOLDINGS, LLC


By:     
Name:
Daniel R. Revers

Title:
President

    






[Signature Page to the Assignment and Assumption Agreement]



--------------------------------------------------------------------------------






Schedule A
Pre-Closing and Post-Closing Unit Ownership
 
FPS LLC Class A Unitholdings Immediately Before the Closing
FPS LLC Class A Unitholdings Immediately After the Closing
Lateral LLC Class A Unitholdings Immediately Before the Closing
Lateral LLC Class A Unitholdings Immediately After the Closing
D-Day Offshore Holdings, LLC
6,644.31244
26,066.30553
389.94438
1,529.79100
Pinto Offshore Holdings, LLC
45,160.35452
25,738.36143
2,650.39110
1,510.54448













US-DOCS\92754554.8

--------------------------------------------------------------------------------






Schedule 1.01(a)
Seller Knowledge
John F. Erhard
Nicholas Bradley
Josef Alves










US-DOCS\92753768.12

--------------------------------------------------------------------------------






Schedule 1.01(b)
Buyer Knowledge
Lynn Bourdon
Ryan Rupe
Louis Dorey









US-DOCS\92753768.12